DECISION
DORAN, J.
The indictment avers:
1st. Defendant falsely represented that he owned a certain good, valid, outstanding mortgage and note made by Napoleon and Arthamise Aubin and worth $2800;
2nd. That by means of said false statement defendant obtained from Rayner Woodhead n exchange for said Aubin mortgage, a good, valid, outstanding note worth $2800, made by Edward and Amanda Bergeron of the goods, chatels and property of said Woodhead;
3rd. Defendant did not own said Aubin mortgage and knew he did not.
I think it is sufficiently charged that defendant got from Woodhead a note in exchange for something defendant did not own by means of falsely alleging such ownership.
Demurrer overruled.